UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4593



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES HENRY SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00133-JAB-1)


Submitted:   February 4, 2008             Decided:   March 14, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth R. Cohen, SMITH, JAMES, ROWLETT & COHEN, L.L.P., Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Henry Smith appeals his 168-month sentence for

armed bank robbery, in violation of 18 U.S.C. § 2113(d) (2000), and

carrying and using firearms during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2000).

Smith contends that the district court erred, pursuant to 18 U.S.C.

§ 3553(a) (2000), by failing to discuss U.S. Sentencing Guidelines

Manual (“USSG”) § 5G1.3(c) (2006) when it imposed Smith’s sentence

to   run   consecutively     to,    rather    than   concurrently     with,   his

undischarged     state   prison     sentence   for    nearly     contemporaneous

conduct.

            Ordinarily,     we     review   legal    questions    involving   the

application of a sentencing guideline de novo.                 United States v.

Mosley, 200 F.3d 218, 221 (4th Cir. 1999).                 Where a defendant

argues on appeal that a district court erred in its consideration

of § 5G1.3, but the defendant does not cite § 5G1.3 or argue that

he was entitled to a concurrent sentence in the district court, we

review only for plain error.         United States v. Rouse, 362 F.3d 256,

260 (4th Cir. 2004).        Smith argued before the district court that

he should be given a concurrent sentence, but did not specifically

cite § 5G1.3.       Smith has not demonstrated error under either

standard of review.

            We   “presume    in    non-departures,      unless    some   contrary

indication exists, that a district court properly considered the


                                      - 2 -
pertinent statutory factors.”      United States v. Johnson, 138 F.3d

115, 119 (4th Cir. 1998).     “A court need not engage in ritualistic

incantation in order to establish its consideration of a legal

issue,” where “the district court rules on issues that have been

fully presented for determination.         Consideration is implicit in

the court’s ultimate ruling.” United States v. Davis, 53 F.3d 638,

642 (4th Cir. 1995).    Smith argued in the district court that he

should be given a sentence that would run concurrently with his

state   prison   sentence,   and   the   district   court   rejected   this

argument, stating that it had considered the relevant statutory

factors.   Although the district court did not specifically discuss

§ 5G1.3(c) at the sentencing hearing, this provision was cited in

the presentence investigation report (“PSR”), and the court stated

that it had considered the evidence in the PSR as well as the

arguments presented at the hearing.         Accordingly, we can fairly

infer that the district court considered § 5G1.3(c), and Smith has

not shown any error.

           Smith also argues that his sentence is unreasonable under

§ 3553(a) because the district court did not discuss § 5G1.3(c) and

because it imposed a sentence that runs consecutively to his state

prison sentence. We review the sentence to determine whether it is

reasonable, applying an abuse of discretion standard.             Gall v.

United States, 552 U.S. ___, 2007 WL 4292116, *7 (U.S. Dec. 10,

2007) (No. 06-7949). We presume that a sentence imposed within the


                                   - 3 -
properly   calculated    guidelines   range   is   reasonable.      United

States v. Green, 436 F.3d 449, 457 (4th Cir. 2006); See Rita v.

United States, 127 S. Ct. 2456, 2462-68 (2007).        A district court

must explain the sentence it imposes sufficiently for this court to

effectively review its reasonableness, but need not mechanically

discuss all the factors listed in § 3553(a).           United States v.

Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006).           The court’s

explanation should indicate that it considered the § 3553(a)

factors and the arguments raised by the parties.         Id.     We do not

evaluate the adequacy of the district court’s explanation “in a

vacuum,” but also consider “[t]he context surrounding a district

court’s explanation.”     Id. at 381.

           We presume that Smith’s sentence within the properly

calculated guidelines range is reasonable, and Smith has not

overcome that presumption.      Although the district court did not

discuss the § 3553(a) factors, it stated that it considered the

statutory factors, the arguments raised by the parties, and the

advisory guidelines range as calculated in the PSR, in determining

Smith’s sentence.    The district court considered Smith’s argument

that he was serving a significant sentence in state court for

conduct related to the present offenses and his contention that he

should be given a sentence that would run concurrently with his

state prison term.      The court also considered the evidence in the

PSR, which noted that Smith has many prior convictions, including


                                  - 4 -
several for violent crimes in recent years.       Accordingly, the

district court reasonably determined within its discretion that the

nature of Smith’s offenses justified imposing his federal sentence

to run consecutively to the undischarged state prison term.

          We affirm the sentence imposed by the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -